Title: From Thomas Jefferson to James Madison, 16 August 1803
From: Jefferson, Thomas
To: Madison, James


          
            
              Dear Sir
            
            Monticello Aug. 16. 03.
          
          Your favor of the 13th. came to hand yesterday. I now return Paine’s Duane’s, Lear’s, Simpson’s & Toulman’s letters, and the two protests on impressment by a British and a French armed vessel. I am glad of the latter, as it will serve as a set-off against French complaints on the British trespasses on us. but the former is an afflicting subject. with every disposition to render them all justifiable services, I fear they will put our patience to the proof. their making our ports also stations for cruising from will require regulation. it seems to me that we shall be obliged to have a battery or two in our principal seaports, and to require armed vessels to lie under them, while they are using our ports for repairs or supplies, the only legitimate purposes of entering them. Toulman’s application is at least premature. I presume Congress will enlarge the Indian fund and authorise us to send embassies to the Indian tribes of Louisiana, who may at the same time explore the country and ascertain it’s geography. those large Western rivers of the Misipi & Missouri whose heads form the contour of the Louisiana territory ought to be known. I think Duane’s zeal merits tenderness and satisfaction, while his precipitancy makes him improper to be considered as speaking the sense of the government. with respect to Clarke’s application for a consulship at Embden, I am for holding our hand as to new Consular establishments, and letting a great proportion of those existing drop with the first occasion. their number has obliged us to be very little choice in the characters appointed, and I fear they will degrade our national character. Accept my affectionate salutations and assurances of constant esteem & respect.
          
            
              Th: Jefferson
            
          
          
            P.S. I inclose for your perusal a letter from Cork on the same subject of the impressment of our seamen.
          
        